IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-40193
                           Summary Calendar


UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,
versus

SAUL IGLESIAS-ALANIS,

                                             Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-97-CR-238-1
                        - - - - - - - - - -

                             April 1, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Saul Iglesias-Alanis has filed a

motion and brief as required by Anders v. California, 386 U.S.

738 (1967).     Iglesias-Alanis has filed a pro se supplemental

brief in response to counsel’s motion.       Our independent review of

counsel’s brief, the record, and the pro se submission discloses

no nonfrivolous issue.    Accordingly, the motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.       See 5TH

CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.